Title: James Madison to Thomas Lehre, 4 August 1828
From: Madison, James
To: Lehre, Thomas


                        
                            
                                Dr. Sir
                            
                            
                                
                                    Montpr.
                                
                                Aug. 4. 1828
                            
                        
                        I have recd. your letter of July 21. and offer my acknowledgements for its friendly enquiries concerning my
                            health; a blessing which I enjoy in as great a degree, as could be reasonably expected, at the stage of life to which I am
                            now advanced.
                        It gives me much pain to find you confirming, the spirit of disunion sa[i]d to prevail in your State; I can not
                            but hope that it will be as transient, as it was unlooked for; and that a foresight of the obvious & awful
                            consequences which a separation of the States portends, will reduce the tone of feeling within the limits of the occasion.
                            With a return of my best wishes I beg you, Sir, to be assured of my great & cordial respect
                        
                            
                                
                            
                        
                    